                 Case 2:19-bk-20332-BB                Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                                                           Desc
                                                       Main Document    Page 1 of 34
                                            UNITED STATES DEPARTMENT OF JUSTICE
                                            OFFICE OF THE UNITED STATES TRUSTEE
                                              CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                CHAPTER 11 (BUSINESS)

    West Coast Distribution, Inc.,                                                    Case Number:             2:19-bk-20332-BB
                                                                                      Operating Report Number:                    2
                                                                Debtor(s).            For the Month Ending:               9/30/2019

                                              I. CASH RECEIPTS AND DISBURSEMENTS
                                                     A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                    0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                          648,850.18
   Accounts Receivable - Pre-filing                                                                           496,816.61
   General Sales
                          Transfer from pre-
   Other (Specify)        petition bank AC                                                                    972,818.95
                          Aetna Reim =405.35 &
   **Other (Specify)      Google ACH deposit                                                                         406.32

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                 2,118,892.06

5. BALANCE:                                                                                                                                     2,118,892.06

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)  350,000.00
   Disbursements (from page 2)                    579,256.34

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                           929,256.34

7. ENDING BALANCE:                                                                                                                              1,189,635.72

8. General Account Number(s):                                                         East West Bank account ending in 4175

    Depository Name & Location:                                                       East West Bank
                                                                                      Pasadena, CA


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.                            Page 1 of 16
             Case 2:19-bk-20332-BB          Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                 Desc
                                             Main Document    Page 2 of 34
                       TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD

  Date         Check      Payee or DIP                                           *Amount      **Amount
mm/dd/yyyy    Number         account                        Purpose             Transfered    Disbursed      Amount
   9/5/2019   1000     Simplified Labor StafStaffing Agency                                     66,000.00      66,000.00
   9/9/2019   ACH      East West Bank         Bank Service Charge                                   20.00          20.00
  9/11/2019                                   DIP - Payroll                      200,000.00                   200,000.00
  9/11/2019   1003     FINEMANWEST & Accountant                                                  5,000.00       5,000.00
  9/11/2019   1006     NU-WAYE 1408           Boiler Machine Maintenance                           241.00         241.00
  9/11/2019   1002     Diablito Express       Delivery Service                                     140.00         140.00
  9/11/2019   1008     Sal's Propane, Inc. Forklift Propane                                        858.48         858.48
  9/11/2019   1001     Aetna                  Health Insurance                                   3,694.51       3,694.51
  9/11/2019   1004     HYG Financial Servi Lease Payment - Forklift                              1,412.36       1,412.36
  9/11/2019   1005     HYG Financial Servi Lease Payment - Forklift                              4,428.81       4,428.81
  9/11/2019   ACH      WELLS FARGO EQ Lease Payment - Racking System                            12,072.99      12,072.99
  9/11/2019   1015     Premium Financing SLiability Insurance Premium Payment                    3,818.77       3,818.77
  9/11/2019   1009     Simplified Labor StafStaffing Agency                                     55,014.79      55,014.79
  9/11/2019   1012     Workforce Solutions Staffing Agency                                       2,656.99       2,656.99
  9/11/2019   1013     Workforce Solutions Staffing Agency                                      31,533.11      31,533.11
  9/11/2019   1014     Simplified Labor StafStaffing Agency                                     13,000.00      13,000.00
  9/11/2019   1017     Premium Financing SUmbrella Policy Premium Payment                          691.90         691.90
  9/11/2019   1019     American ReclamatioUtility Deposit                                          627.05         627.05
  9/11/2019   1020     American ReclamatioUtility Deposit                                          627.05         627.05
  9/11/2019   1021     AT&T 1210              Utility Deposit                                      127.98         127.98
  9/11/2019   1022     AT&T 1912              Utility Deposit                                      125.86         125.86
  9/11/2019   1023     AT&T 2190              Utility Deposit                                      700.06         700.06
  9/11/2019   1024     City of Santa Fe SprinUtility Deposit                                     1,834.52       1,834.52
  9/11/2019   1025     City of Santa Fe SprinUtility Deposit                                       358.26         358.26
  9/11/2019   1026     CITY OF VERNON Utility Deposit                                            4,856.73       4,856.73
  9/11/2019   1027     CITY OF VERNON Utility Deposit                                            4,476.47       4,476.47
  9/11/2019   1028     Edison - 3163-3129 Utility Deposit                                        5,707.27       5,707.27
  9/11/2019   1029     Granite Telecommun Utility Deposit                                          738.41         738.41
  9/11/2019   1032     Serv-Wel Disposal Utility Deposit                                         1,001.82       1,001.82
  9/11/2019   1033     Stanley Convergent SUtility Deposit                                          29.68          29.68
  9/11/2019   1034     TelePacific Commun Utility Deposit                                        6,281.11       6,281.11
  9/11/2019   1035     THE GAS CO             Utility Deposit                                       15.93          15.93
  9/11/2019   1036     THE GAS CO             Utility Deposit                                      376.42         376.42
  9/11/2019   1037     Verizon - 002          Utility Deposit                                    1,465.16       1,465.16
  9/11/2019   1038     Verizon Wireless-632Utility Deposit                                       2,209.66       2,209.66
  9/11/2019   1043     Google Apps            Utility Deposit                                      560.00         560.00
  9/11/2019   1044     NETWORK SOLUT Utility Deposit                                                26.98          26.98
  9/11/2019   1045     TTR Limited            Utility Deposit                                      171.33         171.33
  9/11/2019   1046     Amazon Web ServiceUtility Deposit                                           178.81         178.81
  9/12/2019   1040     Mark Alvarado          Expense Reimbursement                                389.65         389.65
  9/12/2019   1041     MARTHA GATICA Expense Reimbursement                                         250.00         250.00
  9/12/2019   1039     C.M Supply CO.         Shipping Supplies                                  5,304.00       5,304.00
  9/13/2019   1047     CUSTOMIZED INC Health Insurance                                           7,454.67       7,454.67
  9/13/2019   1048     CUSTOMIZED INC Health Insurance                                             845.27         845.27
  9/18/2019   1057     Stanley Convergent SAlarm Service                                            29.68          29.68
  9/18/2019   1058     Pacific Alarm SystemAlarm Service                                           110.62         110.62
  9/18/2019   1053     VM Boiler              Boiler Machine Maintenance                         1,203.00       1,203.00
  9/18/2019   1049     CLEANCRAFT IND Cleaning Supplies                                          1,569.53       1,569.53
  9/18/2019   1052     International Forklift Forklift Rental                                   20,914.50      20,914.50
  9/18/2019   1054     INTERNATIONAL SShipping Supplies                                            341.20         341.20
  9/18/2019   1059     Savon Pallets ServiceShipping Supplies                                    3,729.38       3,729.38
  9/18/2019   1060     SEWING COLLECTShipping Supplies                                           1,011.78       1,011.78
  9/18/2019   1061     Savon Pallets ServiceShipping Supplies                                      898.04         898.04
                                                               Page 2 of 16
                 Case 2:19-bk-20332-BB                     Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                                   Desc
                                                            Main Document    Page 3 of 34
     9/18/2019    1050         Workforce Solutions Staffing Agency                                                               37,579.01       37,579.01
     9/18/2019    1051         Simplified Labor StafStaffing Agency                                                              63,135.64       63,135.64
     9/18/2019    1055         Serv-Wel Disposal Trash Disposal                                                                     992.40          992.40
     9/18/2019    1056         American ReclamatioTrash Disposal                                                                  1,287.12        1,287.12
     9/23/2019    ACH          UPS - 14120F         Parcel Processing                                                                89.28           89.28
     9/25/2019                                      DIP - Payroll                                         150,000.00                            150,000.00
     9/25/2019    1082         Jaya Apparel Group, Building Rent                                                                 52,000.00       52,000.00
     9/25/2019    1070         RACHID BELMAATDMV Renewal                                                                            471.68          471.68
     9/25/2019    1066         Cesar Arellano       Expense Reimbursement                                                           196.04          196.04
     9/25/2019    1068         Graciela Gonzalez Expense Reimbursement                                                              108.41          108.41
     9/25/2019    1074         Wells Fargo Vendor FFax and Copier machine rent                                                    3,784.64        3,784.64
     9/25/2019    1079         Sal's Propane, Inc. Forklift Propane                                                               1,962.35        1,962.35
     9/25/2019    1067         CISCO SYSTEMS CIT Expense                                                                            547.24          547.24
     9/25/2019    1073         WELLS FARGO EQ Lease Payment - Racking System                                                     12,708.41       12,708.41
     9/25/2019    1081         Warner Safeguard IncSecurity Guard Services                                                       19,122.32       19,122.32
     9/25/2019    1080         Savon Pallets ServiceShipping Supplies                                                             5,594.07        5,594.07
     9/25/2019    1063         Simplified Labor StafStaffing Agency                                                              58,000.44       58,000.44
     9/25/2019    1064         Workforce Solutions Staffing Agency                                                               33,507.58       33,507.58
     9/25/2019    1071         TelePacific Commun Telephone                                                                       6,304.61        6,304.61
     9/25/2019    1072         THE GAS CO           Utility                                                                         132.14          132.14
     9/25/2019    1075         THE GAS CO           Utility                                                                           5.23            5.23
     9/25/2019    1065         AAJ Repair Forklift RYard Goat Rental                                                              2,190.00        2,190.00
     9/26/2019    1084         KHALID LEMLIH Expense Reimbursement                                                                1,187.06        1,187.06
     9/26/2019    1086         PETTY CASH - Mar Petty Cash                                                                          617.83          617.83
     9/26/2019    1085         MARTHA GATICA Petty Cash                                                                             360.89          360.89
     9/30/2019    ACH          UPS - 14120F         Parcel Processing                                                               240.36          240.36
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                           TOTAL DISBURSEMENTS THIS PERIOD:                               350,000.00            579,256.34     $929,256.34
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                         Main Document    Page 4 of 34
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                         Main Document    Page 5 of 34
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                         Main Document    Page 6 of 34
                  Case 2:19-bk-20332-BB                           Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55            Desc
                                                                   Main Document    Page 7 of 34
                                                                GENERAL ACCOUNT
                                                               BANK RECONCILIATION

                           Bank statement Date:                             9/30/2019 Balance on Statement:      $1,376,746.44

Plus deposits in transit (a):
                                                                      Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                 0.00
Less Outstanding Checks (a):
                    Check Number                                     Check Date                Check Amount
                             43719                               1043                                   560.00
                             43719                               1046                                   178.81
                             43719                               1045                                   171.33
                             43719                               1033                                    29.68
                             43719                               1044                                    26.98
                             43726                               1059                                 3,729.38
                             43726                               1061                                   898.04
                             43733                               1063                                58,000.44
                             43733                               1082                                52,000.00
                             43733                               1064                                33,507.58
                             43733                               1073                                12,708.41
                             43733                               1071                                 6,304.61
                             43733                               1080                                 5,594.07
                             43733                               1074                                 3,784.64
                             43733                               1079                                 1,962.35
                             43733                               1067                                   547.24
                             43733                               1070                                   471.68
                             43733                               1072                                   132.14
                             43733                               1068                                   108.41
                             43733                               1075                                     5.23
                             43734                               1084                                 1,187.06
                             43734                               1086                                   617.83


TOTAL OUTSTANDING CHECKS:                                                                                          182,525.91

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                           $1,194,220.53
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment


                                                                                Page 3 of 16
        Case 2:19-bk-20332-BB     Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55         Desc
                                   Main Document    Page 8 of 34
                         I. CASH RECEIPTS AND DISBURSEMENTS
                                 B. (PAYROLL ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                      0.00

4. RECEIPTS DURING CURRENT PERIOD:                                                350,000.00
   (Transferred from General Account)

5. BALANCE:                                                                       350,000.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                            310,177.82

7. ENDING BALANCE:                                                                    39,822.18

8. PAYROLL Account Number(s):                 East West Bank account ending in 1482

  Depository Name & Location:                 East West Bank
                                              Pasadena, CA




                                           Page 4 of 16
        Case 2:19-bk-20332-BBDoc 79 Filed 10/15/19 Entered 10/15/19 17:03:55      Desc
                              Main Document    Page 9 of 34
        TOTAL DISBURSEMENTS FROM PAYROLL ACCOUNT FOR CURRENT PERIOD


  Date        Check
mm/dd/yyyy   Number          Payee                    Purpose              Amount
 9/12/2019   1003     CUSTOMIZED INC.     Payroll                           21,703.56
 9/13/2019   EFT      BBSI                Payroll                          125,568.98
 9/23/2019   1004     CUSTOMIZED INC.     Payroll                           13,944.30
 9/25/2019   1005     CUSTOMIZED INC.     Payroll                           13,944.30
 9/25/2019   1006     CUSTOMIZED INC.     Payroll                           21,703.56
 9/27/2019   EFT      BBSI                Payroll                          113,313.12




                                        TOTAL DISBURSEMENTS
                                              Page 5 of 16  THIS PERIOD:   310,177.82
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 10 of 34
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 11 of 34
                  Case 2:19-bk-20332-BB                            Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55          Desc
                                                                   Main Document    Page 12 of 34
                                                                 PAYROLL ACCOUNT
                                                                BANK RECONCILIATION

                            Bank statement Date:                                 9/30/2019 Balance on Statement:   $39,822.18

Plus deposits in transit (a):
                                                                           Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date               Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                             $39,822.18

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment

                                                                                     Page 6 of 16
         Case 2:19-bk-20332-BB       Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55     Desc
                                     Main Document    Page 13 of 34
                            I. CASH RECEIPTS AND DISBURSEMENTS
                                      C. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                       0

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                              0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                                   0.00

7. ENDING BALANCE:                                                                       0.00

8. TAX Account Number(s):                        East West Bank account ending in 1489

  Depository Name & Location:                    East West Bank
                                                 Pasadena, CA




                                               Page 7 of 16
        Case 2:19-bk-20332-BB
                            Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55    Desc
                            Main Document    Page 14 of 34
          TOTAL DISBURSEMENTS FROM TAX ACCOUNT FOR CURRENT PERIOD


  Date      Check
mm/dd/yyyy Number       Payee                    Purpose              Amount




                                 TOTAL DISBURSEMENTS
                                       Page 8 of 16  THIS PERIOD:             0.00
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 15 of 34
                  Case 2:19-bk-20332-BB                            Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55     Desc
                                                                   Main Document    Page 16 of 34
                                                                   TAX ACCOUNT
                                                                BANK RECONCILIATION

                            Bank statement Date:                                 9/30/2019 Balance on Statement:   $0.00

Plus deposits in transit (a):
                                                                           Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                           0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date               Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                           0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                             $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment

                                                                                     Page 9 of 16
                Case 2:19-bk-20332-BB                        Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                                             Desc
                                                             Main Document    Page 17 of 34

                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                             A. (PRE-PETITION GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                         365,540.66

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                85,705.23
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                           279,835.43

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                        477,426.46
   Accounts Receivable - Pre-filing                                                                         526,724.77
   General Sales
   Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                              1,004,151.23

5. BALANCE:                                                                                                                                  1,283,986.66

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers toDIP Accounts (from page 2)         972,818.95
   Disbursements (from page 2)                    311,167.71

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                      1,283,986.66

7. ENDING BALANCE:                                                                                                                                       0.00

8. General Account Number(s):                                                        East West Bank account ending in 1581

    Depository Name & Location:                                                      East West Bank
                                                                                     Pasadena, CA


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                 Page 1 of 16
                 Case 2:19-bk-20332-BB                     Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                                    Desc
                                                           Main Document    Page 18 of 34
                              TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD

   Date             Check          Payee or DIP                                                         *Amount                 **Amount
 mm/dd/yyyy        Number             account                     Purpose                              Transfered               Disbursed      Amount
      9/1/2019 26714           Imperial DevelopmenBuidling Rent                                                                  234,780.86      234,780.86
      9/1/2019 26728           Charles Dunn Real E Buidling Rent                                                                  69,801.35       69,801.35
      9/4/2019                 Audi Financial ServicAuto Lease                                                                     1,187.06        1,187.06
      9/4/2019                 Cardmember Service Credit Card Payment                                                              2,416.92        2,416.92
      9/6/2019                 UPS - 14120F         Paarcel Processing                                                               107.01          107.01
      9/6/2019                                      Pre-petition 1581                                     138,570.00                             138,570.00
     9/10/2019                                      Pre-petition 1581                                     171,625.93                             171,625.93
     9/12/2019                                      Pre-petition 1581                                      57,170.76                              57,170.76
     9/13/2019                 UPS - 14120F         Paarcel Processing                                                                99.03           99.03
     9/16/2019                                      Pre-petition 1581                                      61,305.28                              61,305.28
     9/17/2019                                      Pre-petition 1581                                      29,135.83                              29,135.83
     9/17/2019                 East West Bank       Bank Service Charge                                                            1,562.72        1,562.72
     9/19/2019                                      Pre-petition 1581                                      48,586.81                              48,586.81
     9/20/2019                                      Pre-petition 1581                                     226,313.14                             226,313.14
     9/23/2019                                      Pre-petition 1581                                      23,346.52                              23,346.52
     9/24/2019                                      Pre-petition 1581                                      44,579.28                              44,579.28
     9/24/2019                                      Pre-petition 1581                                         273.75                                 273.75
     9/25/2019                                      Pre-petition 1581                                      73,787.98                              73,787.98
     9/25/2019                                      Pre-petition 1581                                         814.82                                 814.82
     9/27/2019                                      Pre-petition 1581                                      63,912.60                              63,912.60
     9/30/2019                 MERCEDES-BENZ Auto Lease                                                                            1,212.76        1,212.76
     9/30/2019                                      Pre-petition 1581                                      33,396.25                              33,396.25
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                           TOTAL DISBURSEMENTS THIS PERIOD:                               972,818.95             311,167.71   $1,283,986.66
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 19 of 34
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 20 of 34
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 21 of 34
                  Case 2:19-bk-20332-BB                           Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                                                                  Main Document    Page 22 of 34
                                                                GENERAL ACCOUNT
                                                               BANK RECONCILIATION

                           Bank statement Date:                             9/30/2019 Balance on Statement:    $0.00

Plus deposits in transit (a):
                                                                      Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                       0.00
Less Outstanding Checks (a):
                    Check Number                                       Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                       0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                          $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment


                                                                                Page 3 of 16
        Case 2:19-bk-20332-BB      Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55       Desc
                                   Main Document    Page 23 of 34
                         I. CASH RECEIPTS AND DISBURSEMENTS
                               B. (PRE-PETITION ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                 4,584.20

4. RECEIPTS DURING CURRENT PERIOD:                                                        0.62
   (Transferred from General Account)

5. BALANCE:                                                                           4,584.82

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers toDIP Accounts                        4,584.82
   Disbursements                                       0.00

  TOTAL DISBURSEMENTS THIS PERIOD:***                                                 4,584.82

7. ENDING BALANCE:                                                                        0.00

8. PAYROLL Account Number(s):                 East West Bank account ending in 5376

  Depository Name & Location:                 East West Bank
                                              Pasadena, CA




                                            Page 4 of 16
          Case 2:19-bk-20332-BB
                              Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55       Desc
                              Main Document    Page 24 of 34
         TOTAL DISBURSEMENTS FROM PAYROLL ACCOUNT FOR CURRENT PERIOD


  Date      Check
mm/dd/yyyy Number          Payee                              Purpose        Amount
  9/5/2019        West Coast Distribution, IncDIP - General                    4,584.82




                                          TOTAL DISBURSEMENTS
                                                Page 5 of 16  THIS PERIOD:     4,584.82
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 25 of 34
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 26 of 34
                 Case 2:19-bk-20332-BB                         Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55       Desc
                                                               Main Document    Page 27 of 34
                                                               PAYROLL ACCOUNT
                                                              BANK RECONCILIATION

                          Bank statement Date:                              9/30/2019 Balance on Statement:    $39,822.18

Plus deposits in transit (a):
                                                                      Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                            0.00

Less Outstanding Checks (a):
                    Check Number                                       Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                            0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                         $39,822.18
                                                                               Page 6 of 16
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
                 Case 2:19-bk-20332-BB Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                                                   Desc
                                     I. D SUMMARY   SCHEDULE
                                           Main Document     OF 28
                                                          Page  CASH
                                                                   of 34

ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                                        General Account:                          1,189,635.72
                                                                        Payroll Account:                             39,822.18
                                                                           Tax Account:                                   0.00
    *Other Accounts:                General - Pre-Petition                                                                0.00
                                    Pre-Petition                                                                          0.00

       *Other Monies:
                                                         **Petty Cash (from below):                                           0.00

TOTAL CASH AVAILABLE:                                                                                                                1,229,457.90


Petty Cash Transactions:
        Date                                 Purpose                                                             Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                               0.00



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                                  Page 10 of 16
          Case 2:19-bk-20332-BB          Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                   Desc
                                         Main Document    Page 29 of 34
                  II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                        AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                    Post-Petition
                         Frequency of Payments                   payments not made
 Creditor, Lessor, Etc.         (Mo/Qtr)       Amount of Payment     (Number)                 Total Due
HYG Financial Services I Monthly               $        5,905.08                  0                       0.00
Wells Fargo Equipment F Monthly                $       12,072.99                  0                       0.00




                                                                          TOTAL DUE:                      0.00


                                          III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                        Gross Sales Subject to Sales Tax:
                                                                      Total Wages Paid:

                                                  Total Post-Petition                       Date Delinquent
                                                   Amounts Owing Amount Delinquent           Amount Due
                         Federal Withholding
                         State Withholding
                         FICA- Employer's Share
                         FICA- Employee's Share
                         Federal Unemployment
                         Sales and Use                    2,684.45             1,442.86           10/31/2019
                         Real Property
                Other:
                                       TOTAL:             2,684.45             1,442.86


                                                      Page 11 of 16
                 Case 2:19-bk-20332-BB                         Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                                                  Desc
                                                               Main Document    Page 30 of 34
                                    IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE

                                                                            *Accounts Payable                            Accounts Receivable
                                                                              Post-Petition                         Pre-Petition     Post-Petition
                                                            30 days or less       988,436.89                            58,040.72     1,838,205.46
                                                              31 - 60 days                                               9,102.41
                                                              61 - 90 days                                               2,383.12
                                                             91 - 120 days                                              91,381.65
                                                            Over 120 days                                              182,631.17
                                                                  TOTAL:          988,436.89                           343,539.07     1,838,205.46

                                                            V. INSURANCE COVERAGE

                                                              Amount of     Policy Expiration                                                Premium Paid
                                           Name of Carrier     Coverage           Date                                                      Through (Date)
                        General Liability Colony Insurance Company                 3/25/2020                                               current
                 Worker's Compensation Ace American Insu       2,000,000.00        11/1/2019                                               current
                                Casualty
                                 Vehicle United Financial C    1,000,000.00        11/3/2019                                               current
               Others: Umbrella           National Union Fir   3,000,000.00        3/25/2020                                               current
                       EPLI               Hudson Insurance     1,000,000.00        9/21/2025                                               current

                                         VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                      (TOTAL PAYMENTS)

 Quarterly Period                 Total                                                                                                      Quarterly Fees
  Ending (Date)               Disbursements              Quarterly Fees                  Date Paid                 Amount Paid                Still Owing
     30-Sep-2019                1,200,601.87                  12,006.02                                                    0.00                    12,006.02
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                 12,006.02                                                        0.00             12,006.02

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                                   Page 12 of 16
                Case 2:19-bk-20332-BB               Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55                     Desc
                                                    Main Document    Page 31 of 34
                                           VII SCHEDULE OF COMPENSATION PAID TO INSIDERS

                                                           Date of Order                                                  Gross
                                                            Authorizing                                              Compensation Paid
        Name of Insider                                    Compensation          *Authorized Gross Compensation      During the Month
Khalid Lemlih                                                       9/21/2019 16,173.94, per month, paid bi-weekly           15,108.32
Glenn Lehrich                                                       9/21/2019 17,102.02 per month, paid bi-weekly            15,967.42




                                        VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                               Amount Paid
             Name of Insider                               Compensation                                Description   During the Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
                                                                                   Page 13 of     16
            Case 2:19-bk-20332-BB            Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55           Desc
                                             Main Document    Page 32 of 34
                                         X. BALANCE SHEET
                                         (ACCRUAL BASIS ONLY)

ASSETS                                                          Current Month End
  Current Assets:
  Unrestricted Cash                                                   1,234,042.71
  Restricted Cash
  Accounts Receivable                                                 1,965,795.70
  Inventory                                                             183,974.70
  Notes Receivable
  Prepaid Expenses                                                     237,650.06
  Other (Itemize)
                                        Total Current Assets                           3,621,463.17

Property, Plant, and Equipment                                        2,927,740.45
Accumulated Depreciation/Depletion                                   (1,944,124.31)
                        Net Property, Plant, and Equipment                              983,616.14

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize) Security Deposit Receivable                         466,966.77
                                         Total Other Assets                             466,966.77
TOTAL ASSETS                                                                           5,072,046.08

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                    988,436.89
   Taxes Payable
   Notes Payable
   Professional fees
   Secured Debt
   Accrued Payables                                                    137,678.96
   Other (Itemize) - Commission Payable                                  5,623.35
                              Total Post-petition Liabilities                          1,131,739.20

Pre-petition Liabilities:
   Secured Liabilities                                                1,402,262.44
   Priority Liabilities                                                  13,127.58
   Unsecured Liabilities                                              7,761,805.59
   Accrued Payables
   Other (Itemize)Loan Payable to Shareholder                         1,017,985.27
                               Total Pre-petition Liabilities                         10,195,180.88
TOTAL LIABILITIES                                                                     11,326,920.08

EQUITY:
  Pre-petition Owners’ Equity                                        (6,560,941.41)
  Post-petition Profit/(Loss)                                           307,046.13
  Direct Charges to Equity                                                 (978.72)
TOTAL EQUITY                                                                          (6,254,874.01)
TOTAL LIABILITIES & EQUITY                                                             5,072,046.07
                                                           Page 15 of 16
                     Case 2:19-bk-20332-BB                          Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55          Desc
                                                                    Main Document    Page 33 of 34
                                                           IX. PROFIT AND LOSS STATEMENT
                                                                  (ACCRUAL BASIS ONLY)

                                                                               Current Month      Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                            2,439,970.18
   Less: Returns/Discounts
                                                           Net Sales/Revenue      2,439,970.18                       0.00

Cost of Goods Sold:
  Payroll - Other Employees                                                         172,542.69
  Staffing Companies                                                              1,165,066.90
  Purchase - Supplies                                                                50,975.98
                          Cost of Goods Sold (COGS)                               1,388,585.57                       0.00

Gross Profit                                                                      1,051,384.61                       0.00

     Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders                                                                27,888.60
  Payroll - Other Employees                                                        115,614.31
  Outside Services - Agency                                                         37,535.94
  Outside Services - Consulting                                                     22,563.45
  Other Taxes (Itemize)
  Advertising                                                                        2,580.01
  Auto Expense                                                                       9,182.94
  Bank Charges                                                                       1,712.72
  Commission                                                                         5,623.35
  Depreciation and Amortization                                                     17,035.58
  Rent Expense - Real Property                                                     350,878.39
  Lease Expense - Personal Property                                                 37,718.56
  Insurance                                                                         25,161.20
  Licenses & Permits                                                                 3,742.51
  Office Expense                                                                     2,663.59
  Real Property Taxes
  Security                                                                          43,303.56
  Taxes                                                                              3,796.95
  Telephone and Utilities                                                           33,189.41
  Repairs and Maintenance                                                            2,532.71
  Travel and Entertainment (Itemize)
  Miscellaneous Operating Expenses (Itemize)
                              Total Operating Expenses                             742,723.78                        0.00
                                      Net Gain/(Loss) from Operations              308,660.83                        0.00

Non-Operating Income:
  Interest Income
  Net Gain on Sale of Assets (Itemize)
  Other (Itemize)
                          Total Non-Operating income                                      0.00                       0.00

Non-Operating Expenses:
  Interest Expense                                                                    1,614.70
  Legal and Professional (Itemize)
  Other (Itemize)
                         Total Non-Operating Expenses                                 1,614.70                       0.00

NET INCOME/(LOSS)                                                                  307,046.13                        0.00
(Attach exhibit listing all itemizations required above)


                                                                                  Page 14 of 16
Case 2:19-bk-20332-BB   Doc 79 Filed 10/15/19 Entered 10/15/19 17:03:55   Desc
                        Main Document    Page 34 of 34
